


110 HR 2432 IH: To extend for 3 months transitional medical assistance

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		 I
		110th CONGRESS
		1st Session
		H. R. 2432
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Deal of Georgia
			 (for himself, Mr. Barton of Texas,
			 Mr. Pitts,
			 Mr. Upton,
			 Mr. Ferguson,
			 Mrs. Blackburn,
			 Mr. Terry,
			 Mr. Lamborn, and
			 Mr. Conaway) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To extend for 3 months transitional medical assistance
		  (TMA) and the abstinence education program, and for other
		  purposes.
	
	
		1.3-month extension of
			 transitional medical assistance (TMA) and the abstinence education
			 programActivities authorized
			 by sections 510 and 1925 of the Social Security Act shall continue through
			 September 30, 2007, in the manner authorized for fiscal year 2006,
			 notwithstanding section 1902(e)(1)(A) of such Act, and out of any money in the
			 Treasury of the United States not otherwise appropriated, there are hereby
			 appropriated such sums as may be necessary for such purpose. Grants and
			 payments may be made pursuant to this authority through the fourth quarter of
			 fiscal year 2007 at the level provided for such activities through the fourth
			 quarter of fiscal year 2006.
		2.Requirement for
			 use of tamper-resistant prescription pads under the Medicaid program
			(a)In
			 generalSection 1903(i) of
			 the Social Security Act (42 U.S.C. 1396b(i)) is amended—
				(1)by striking
			 or at the end of paragraph (21);
				(2)by striking the
			 period at the end of paragraph (22) and inserting ; or;
			 and
				(3)by
			 inserting after paragraph (22) the following new paragraph:
					
						(23)with respect to
				amounts expended for medical assistance for covered outpatient drugs (as
				defined in section 1927(k)(2)) for which the prescription was executed in
				written (and non-electronic) form unless the prescription was executed on a
				tamper-resistant
				pad.
						.
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 prescriptions executed on or after October 1, 2007.
			
